TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 19, 2021



                                     NO. 03-21-00091-CR


                                 Ryan Levi Bishop, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an attempted appeal from orders of deferred adjudication entered by the trial court.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.